The Court

denied the motion, saying it was without pre* cedent ■ and that the circumstances of every party upon the calendar against whom a verdict or report had been ob-. tained, might as well be revised in the same way. We do not allow judgment to go as security, on an affirmative motion against a party, who comes regularly upon the calendar to set aside a verdict or report, on the merits. This is done only where he applies for leave to move upon terms; not right. In all such cases we have power, as one of the terms, if we see that the plaintiff’s safety demands it, to require a condition that judgment or execution should go as security. This is not that case.
Motion denied with costs.